Citation Nr: 1723956	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-22 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for a right upper extremity disability (excluding the shoulder), claimed as right arm, elbow, and hand pain, numbness, and tingling, to include as secondary to service-connected right knee disability and/or right shoulder disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Neck disability, to include as secondary to right shoulder disability and/or back disability

The Veteran has raised three possible etiologies for his current neck disability of degenerative arthritis and intervertebral disc syndrome.  He initially contended that his neck disability is secondary to his service-connected back disability (low back strain).  (See August 2007 VA Form 21-4138).  Subsequently, he stated that his neck disability is secondary to his service-connected shoulder disability (See October 2008 VA Form 21-4138), and in his August 2013 VA Form 9, he stated that this neck disability is not related to his back disability, but is caused by his shoulder disability, and specifically stated "First and foremost, I claimed my neck condition as secondary to my right shoulder . . .  Although I do have a service connected back condition  . . . . it is my service connected shoulder condition that is the cause of my neck problems according to the doctors involved in my diagnosis and treatment."  The Veteran contends that his neck pain radiates from his shoulder pain. (See September 2011 VA clinical record.)

In addition, the Veteran has submitted correspondence from a private chiropractor that indicates that his neck disability is directly related to an injury in service.  In an October 2010 Castroville Chiropractic Clinic letter, Dr. R. J. (D.C.) stated that the Veteran sought treatment for an injury sustained in service and that the Veteran reported extensive neck and shoulder pain since 2000.  He also noted that the Veteran had reported that he was boxer and sustained some head trauma, and also played football while serving in the Navy.  X-rays shows disc disease at C4-C5, C5-6, and C6- C7 and discogenic spondylosis with relative stenosis in the cervical spine.  The clinician stated that "it is likely as not the problems the patient is having is do [sic] to injuries sustained while service in the armed forces for our country."  (See October 2010 Castroville Chiropractic Clinic letter).  As this opinion lacks adequate rationale, it cannot serve as the basis for a grant of service connection.

STR reflects that the Veteran was tackled in football and had complaints to the shoulder, back, leg, and nose, and was rendered unconscious.  X-ray of the cervical spine and thoracic spine were negative.  He was diagnosed with a compression injury to the spine, although it is unclear if this was to the cervical spine or thoracic spine, or both. (See October 1972 records.)

An April 2016 VA examination report reflects the opinion of the clinician that it is less likely as not that the Veteran's neck disability is related to his shoulder.  The examiner noted that shoulder dislocations do not cause degenerative disc disease of the cervical spine.  

The Veteran is in receipt of service connection for a right shoulder disability (history of recurrent dislocation), and low back strain. 

Based on the foregoing, the Board finds that a supplemental opinion is warranted.  The clinician should opine as to whether it is as likely as not that the Veteran has a neck disability due to service, due to his service-connected back disability, aggravated by his service-connected back disability, due to his service-connected right shoulder disability, and/or aggravated by his service connected right shoulder disability.  When discussing whether it is due to a service-connected disability, the clinician should consider whether the shoulder and/or back disability causes the Veteran to chronically move or position his body in a way which would cause, or chronically aggravate this neck disability. 

Right upper extremity disability, claimed as right arm, elbow, and hand pain, numbness, and tingling, to include as secondary to service-connected right knee disability

In his August 2013 VA Form 9, the Veteran stated that his claim for service connection is for "shooting pain down my arm and up from my shoulder.  Additionally, I have numbness and tingling in my right hand.  I do have some increased pain in my right elbow, but that is attributable to my constant cane use due to my service connected knee condition.  My primary concern with my right arm has been the neurological issues associated with my neck condition."

A STR dated in October 1972 reflects that the Veteran was unable to move his right arm (? paresthesias and numbness) after an accident.  It was noted that over one to two hours after the accident, sensation and movement had returned but the Veteran had weakness.

Post service treatment records are conflicting as to whether the Veteran has had cervical radiculopathy, pain due to use of a cane, and/or elbow cubital tunnel syndrome.  For instance, a May 2009 VA record reflects that an EMG was negative for any evidence of neuropathy either at the neck or distally.  VA records reflect that a January 2010 VA EMG showed right ulnar demyelinating mononeuropathy with focal conduction slowing across the elbow indicative of cubital tunnel syndrome without evidence for right cervical radiculopathy.  A November 2010 VA record reflects that the Veteran has multiple problems with his arms which "could be related to his shoulder injury and changes in his posture", and notes that he has lateral epicondylitis, a right trigger thumb, and right cubital tunnel syndrome.  A February 2014 VA record reflects "[t]here is no electrodiagnostic evidence for a right cervical radiculopathy. EMG/NCS will not detect radiculopathies that affect only sensory fibers; motor nerves must be involved for EMG/NCS to detect a radiculopathy.  Although EMG study is very sensitive to the presence and approximate localization of a radiculopathy, equivocal or false-negative studies are not uncommon in patients with true radiculopathy."  A May 2016 VA record reflects that the Veteran has a history of cervical spondylosis with myelopathy and radiculopathy. 

The Veteran has also indicated that his use of a cane for his service-connected right knee disability may affect his right arm and cause his symptoms.  In this regard, the Board notes that the Veteran also uses a white cane due to nonservice-connected blindness. 

Based on the foregoing, the Board finds that the issue is inextricably intertwined with the issue of entitlement to service-connection for a cervical spine disability.  The Board also finds that a clinical opinion should be obtained as to whether it is as likely as not that the Veteran has a disability of the right arm (manifested by pain, tingling, and numbness) which is causally related to, or aggravated by, active service and/or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any updated VA and private treatment records.

2.  Obtain a VA examination with a clinical opinion.  After a review of the record, the examiner is requested to:

a. Identify all neck disabilities since the Veteran filed his claim in 2007; and
b. As to each neck disability diagnosed, please provide a clinical opinion as to whether it is as likely as not (50 percent or greater probability) that such disability is: a.) due to service; b.) due to his service-connected back disability; c.) aggravated (increased in severity) by his service-connected back disability; d.) due to his service-connected right shoulder disability; and/or e.) aggravated (increased in severity) by his service connected right shoulder disability.  

When discussing whether it is due to a service-connected disability, the clinician should consider the Veteran's STRs to include the October 1972 complaints relating to football, and whether the shoulder and/or back disability causes the Veteran to chronically move or position his body in a way which would cause, or chronically aggravate his neck disability. 

3.  Obtain a VA examination with a clinical opinion.  After a review of the record, the examiner is requested to:

a. Identify all right upper extremity disabilities diagnosed since the Veteran filed his claim in 2007, including any disabilities manifested by right arm, elbow, and/or hand pain, numbness, and/or tingling;
b. As to each diagnosed right upper extremity disability, please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that such disability is: a.) due to service; b.) due to his service-connected knee disability in that he uses a cane; c.) aggravated (increased in severity) by his service-connected knee disability in that he uses a cane; d.) due to his service-connected right shoulder disability; and/or e.) aggravated (increased in severity) by his service connected right shoulder disability.  

The clinician should consider the pertinent evidence of record to include: a.) an October 1972 regarding complaints of the right arm after and an accident; b.) post service records which note negative EMG findings for cervical spine neuropathy (May 2009), EMG findings of cubital tunnel syndrome (January 2010), an opinion that the Veteran's arm complaints could be due to his posture and right shoulder (November 2010), the Veteran's right trigger thumb and lateral epicondylitis, a February 2014 VA record that EMG/NCS will not detect radiculopathies that affect only sensory fibers, and a May 2016 VA record reflects that the Veteran has a history of cervical spondylosis with myelopathy and radiculopathy; c.) that the Veteran has stated that he uses a cane due to his knee; however, he also uses a white support cane due to nonservice-connected blindness.  

4.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



